Brown, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between the attorneys for the respective parties in the above-entitled case, subject to the approval of the Court, that the prices at which rugs or carpets such as or similar to those contained in the 6 bales.covered by the invoice involved in this appeal were freely offered for sale for home consumption, to all purchasers in usual wholesale quantities and in the ordinary course of trade in the principal markets of Belgium on the date of expor*365tation herein, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the unit invoice prices herein, plus 10% luxury tax, plus packing.
It is further stipulated and agreed that on the date of exportation herein there were no higher export values for these rugs or carpets than the aforesaid prices for home consumption in Belgium; and
It is further stipulated and agreed that the above-entitled case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such values for the 6 bales of merchandise involved herein were the unit invoice prices plus 10 per centum luxury tax, plus packing.
Judgment will be rendered accordingly.